Citation Nr: 0411479	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-15 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for Type II diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a disability of the 
eyes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  May 2002 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the rating decision in May 2002, which 
granted service connection for and assigned an initial 
evaluation for Type II diabetes mellitus, also denied 
entitlement to service connection for PTSD.  In a statement 
received in May 2002, the veteran requested that VA 
reconsider that issue.  The Board finds that his statement 
constituted a timely notice of disagreement on the issue of 
entitlement to service connection for PTSD.  See 38 C.F.R. 
§§ 20.201, 20.302(a) (2003).

The Board also notes that a rating decision in September 2002 
denied entitlement to service connection for a disability of 
the eyes.  In March 2003, on a statement in lieu of VA Form 
646, the veteran's representative stated that the veteran 
continued to contend that he had disability of the eyes 
associated with service connected Type II diabetes mellitus.  
The Board finds that the representative's statement 
constituted a timely notice of disagreement on the issue of 
entitlement to service connection for a disability of the 
eyes.  See 38 C.F.R. §§ 20.201, 20.302(a) (2003).

The issues of entitlement to service connection for PTSD and 
a disability of the eyes are addressed in the remand portion 
of this decision.  Those issues are being remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the veteran and his representative if further action 
is required on their part.

In an October 2002 statement, the veteran asserted a claim of 
entitlement to service connection for tinnitus.  That claim, 
which has not been adjudicated, is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  VA obtained and fully developed all evidence necessary 
for the equitable disposition of the veteran's claim.

2.  The veteran's Type II diabetes mellitus is primarily 
manifested by use of an oral hypoglycemic agent and a 
restricted diet, without need for use of insulin.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for Type II diabetes mellitus are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the veteran's appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Recently, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
Court also discussed four notice elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

VA's General Counsel has held that the statement by the Court 
in Pelegrini that 38 C.F.R. § 3.159(b)(1) and 38 U.S.C.A. 
§ 5103(a) require that VA request that the claimant provide 
any evidence in his or her possession which pertains to the 
claim is obiter dictum and not binding on VA.  See VAOPGCPREC 
1-2004.  This General Counsel opinion is binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2003).

In the veteran's case, a rating decision in May 2002 granted 
his claim of entitlement to service connection for Type II 
diabetes mellitus and assigned an initial evaluation of 20 
percent.  The RO notified the veteran of that rating action 
in May 2002.  Prior to that rating action, in a February 2002 
letter, the RO had notified the veteran of the evidence which 
VA had obtained and the evidence which he might submit in 
support of his claim for service connection for Type II 
diabetes mellitus.  The Board finds that the RO's February 
2002 letter complied with VA's duty to notify the veteran 
under the VCAA and its implementing regulations concerning 
his claim for service connection for Type II diabetes 
mellitus.  In May 2002, the veteran filed a notice of 
disagreement with the evaluation assigned for Type II 
diabetes mellitus.

In a recent opinion, VA's General Counsel considered the 
question of whether  VA must notify a claimant of the 
information and evidence necessary to substantiate an issue 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  The General 
Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department of Veterans 
Affairs (VA), upon receipt of a complete or 
substantially complete application, must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and 
issue a statement of the case if the action does not 
resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103 notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice 
of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-
2003.

This General Counsel opinion is binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003).  
The Board finds that, in the veteran's case, under the 
holding of VAOPGCPREC 8-2003, further notice from VA to the 
veteran is not required with regard to his claim for an 
initial evaluation in excess of 20 percent for Type II 
diabetes mellitus.

VA has also fulfilled its duty to assist the veteran under 
the VCAA and its implementing regulations with regard to the 
claim decided herein.  The RO obtained the veteran's VA 
medical treatment records dated in 2001 and 2002.  The 
veteran's representative requested that the veteran be 
afforded a VA examination to evaluate the severity of his 
Type II diabetes mellitus.  However, as discussed below, the 
veteran does not allege and his VA treatment records do not 
show that insulin is required for treatment of his diabetes.  
As use of insulin is required for a schedular evaluation in 
excess of 20 percent for diabetes mellitus, the Board finds 
that an examination is not necessary to rate the veteran's 
disability of Type II diabetes mellitus.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  Neither the veteran nor his 
representative has identified any additionally available 
evidence which is pertinent to the appeal.  As such, the 
Board finds that all evidence necessary for an equitable 
resolution of the claim on appeal decided herein has been 
obtained.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

The Court has held that, following an initial award of 
service connection for a disability, separate ratings can be 
assigned for separate periods of time, a practice known as 
"staged ratings".  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

38 C.F.R. § 4.119, Diagnostic Code 7913, provides that an 
evaluation of 10 percent is warranted for diabetes mellitus 
manageable by restricted diet only.  An evaluation of 20 
percent is warranted for diabetes mellitus requiring insulin 
and restricted diet or oral hypoglycemic agent and restricted 
diet.  An evaluation of 40 percent is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  An evaluation of 60 percent is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately  evaluated.  An evaluation of 100 percent is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous   occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Note (1) to Diagnostic Code 7913 provides that 
compensable complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation; noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.        

VA treatment notes in May 2001 and February 2002 show that 
the veteran is prescribed Glyburide, an oral hypoglycemic 
agent, for control of his Type II diabetes mellitus.  No 
complications of diabetes were noted.

In March 2004, the veteran's representative stated that the 
veteran has periods of near-continuous thirst and episodes of 
dehydration which he believes are associated with his service 
connected diabetes.  Assuming, without deciding, that periods 
of near-continuous thirst and episodes of dehydration are 
complications of the veteran's diabetes, such complications 
are not compensable under VA's schedule for rating 
disabilities and are thus considered part of the diabetic 
process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, 
Note (1) to Diagnostic Code 7913.

As it is not in dispute that the veteran does not require 
insulin for control of his Type II diabetes mellitus, he does 
not meet the criteria for an evaluation of 40 percent for 
diabetes under Diagnostic Code 7913.  As noted above, the 
veteran had no compensable complications of diabetes.  For 
these reasons, entitlement to an initial evaluation for Type 
II diabetes mellitus in excess of 20 percent is not 
established.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2003).  Finally, the Board 
notes that the veteran's disability has not increased in 
severity during the appeal period and so staged ratings are 
not appropriate.  Fenderson, supra.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for Type II diabetes mellitus is denied.


REMAND

As noted in the Introduction, the veteran and his 
representative have filed timely notices of disagreement with 
the RO's denial of entitlement to service connection for PTSD 
and a disability of the eyes.  Appropriate action, including 
issuance of a statement of the case, is therefore necessary 
with regard to those issues.  38 C.F.R. § 19.26.  Although 
the Board in the past referred such matters to the RO for 
appropriate action, the Court has held that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the issues of entitlement to service connection 
for PTSD and a disability of the eyes are hereby REMANDED to 
the RO for the following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The RO 
should specifically advise the veteran of 
the evidence considered and the reasons 
and bases for the denial of his claims, 
and then inform him of the nature of 
evidence necessary to substantiate his 
claims, what evidence, if any, VA will 
request on his behalf, and what evidence 
he is requested to provide.  The RO 
should invite him to submit any evidence 
in his possession that is potentially 
probative of his claims.  

2.  The RO should then take appropriate 
action, including issuance of a statement 
of the case, on the appeals initiated by 
the veteran from the rating decisions 
which addressed entitlement to service 
connection for PTSD and a disability of 
the eyes.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
appeals from those determinations.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet. App. 238 (1999).

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



